Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 8/12/2021.  Accordingly, claims 1- 21 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1- 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (hereinafter Shwartz, US 2021/0162994 A1).
As per claim 1, Shwartz discloses:  an autonomous driving vehicle, comprising:
a sensor system having a plurality of sensors mounted at a plurality of locations of an autonomous driving vehicle (ADV), the plurality of sensors including a LIDAR unit, an IMU unit, a RADAR unit, and an array of ultrasonic sensors, wherein the array of ultrasonic sensors are disposed on a frontend of the ADV and configured in a plurality of sensing directions (see Shwartz at least fig. 1-2E & 48-51); and
a perception and planning system coupled to the sensor system, the perception and planning system includes:
a perception module configured to perceive a driving environment surrounding the ADV based on sensor data received from the plurality of sensors of the sensor system, including ultrasonic sensor data obtained from the array of ultrasonic sensors (see Shwartz at least fig. 1-2E & 48-51 "receive image data of the environment, position sensor"),
 (see Shwartz at least fig. 1-2E & 48-51 and Abstract & par. 5-11 "predicted trajectory of target vehicle"),
a decision module to make a decision regarding how to handle a predicted behavior of the object perceived within the driving environment, and a planning module configured to plan a trajectory to drive the ADV based on the decision regarding how to handle the predicted behavior of the object and perception data perceiving the driving environment from the perception module (see Shwartz at least fig. 1-2E & 48-51 and Abstract & par. 5-11 "predicted trajectory of target vehicle and planned trajectory of host vehicle").  
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
2: wherein the ultrasonic sensors disposed symmetrically on the frontend of the ADV with respect to a center of the ADV (see Shwartz at least fig. 1-2E & 48-51). 
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
 3: wherein the distance between each pair of adjacent ultrasonic sensors is approximately ranging from 17 to 18 centimeters (cm) (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
4: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is approximately ranging from 1.2 to 1.4 meters (m) (see Shwartz at least fig. 1-2E & 48-51). Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
5: wherein a distance between each pair of adjacent ultrasonic sensors is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
6: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
7: wherein the distance between the first ultrasonic sensor and the second ultrasonic sensor is approximately 80% of the vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
8: wherein a sensing direction of each of the ultrasonic sensors is configured symmetrically with respect to a center of the ADV and outwardly from the frontend of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
9: wherein the sensing direction of each of the ultrasonic sensors is configured according to a predetermined curve disposed on a front edge of the frontend of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
10: wherein the sensing direction of each of the ultrasonic sensors is perpendicular to the predetermined curve (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
11: wherein each of the ultrasonic sensors is disposed according to the predetermined curve (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
12: wherein a farthest distance between the predetermined curve and the front edge of the ADV is approximately 5 cm (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
13: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
14: wherein the distance between the first ultrasonic sensor and the second ultrasonic sensor is approximately 80% of the vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
15: wherein a farthest distance between the predetermined curve and the front edge of the ADV is approximately ranging from 4% to 5% of the distance between the first ultrasonic sensor and the second ultrasonic sensor (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
16: A method for operating an autonomous driving vehicle, comprising: providing a plurality of sensors disposed on a plurality of locations of an autonomous driving vehicle (ADV), the plurality of sensors (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
17: wherein the ultrasonic sensors disposed symmetrically on the frontend of the ADV with respect to a center of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
18: wherein the distance between each pair of adjacent ultrasonic sensors is approximately ranging from 17 to 18 centimeters (cm) (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
19: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is approximately ranging from 1.2 to 1.4 meters (m) (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
20: wherein a distance between each pair of adjacent ultrasonic sensors is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
21: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51).
Additionally, the examiner contends that Shwartz discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taguchi (US 2009/0037088 A1), directed towards a running plan creating apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MACEEH . ANWARI
Primary Examiner
Art Unit 3663


	
	



	/MACEEH ANWARI/                                                                            Primary Examiner, Art Unit 3663